 


114 HR 3347 IH: Byron Nash Renal Medullary Carcinoma Awareness Act of 2015
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3347 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2015 
Mr. Al Green of Texas (for himself, Mr. Gene Green of Texas, Mr. Rangel, Mr. Danny K. Davis of Illinois, Mr. Burgess, and Mr. Olson) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title XIX of the Social Security Act to provide incentives for education on the risk of renal medullary carcinoma in individuals who are receiving medical assistance under such title and who have Sickle Cell Disease. 
 
 
1.Short titleThis Act may be cited as the Byron Nash Renal Medullary Carcinoma Awareness Act of 2015.  2.Providing incentives for education on risk of renal medullary carcinoma to individuals with Sickle Cell Disease under Medicaid (a)In generalSection 1903(a)(3)(E)(ii) of the Social Security Act (42 U.S.C. 1396b(a)(3)(E)(ii)) is amended by inserting , renal medullary carcinoma, after stroke each place it appears.  
(b)Effective dateThe amendments made by subsection (a) shall apply with respect to items and services furnished on or after the date of the enactment of this Act.    